301 F.2d 311
UNITED STATES of America, Plaintiff-Appellee,v.Albert Peter LAUERHASS, Jr., Defendant-Appellant.
No. 14636.
United States Court of Appeals Sixth Circuit.
April 11, 1962.

1
Appeal from the United States District Court for the Northern District of Ohio, Eastern Division at Cleveland.


2
Charles M. Diamond, Asst. U. S. Atty., Cleveland, Ohio, Merle M. McCurdy, U. S. Atty., Dominic J. Cimino, Asst. U. S. Atty., Cleveland, Ohio, on brief, for plaintiff-appellee.


3
Ralph B. Kohnen, Jr., Cincinnati, Ohio, for dependant-appellant.


4
Before CECIL, Circuit Judge, and BOYD and STARR, District Judges.

ORDER.

5
The defendant was given consecutive sentences of 5 years and 2 years, respectively, upon his conviction in the district court for conspiracy to violate the "Dyer Act" and for his actual violation thereof under a substantive count of the indictment. (Title 18 U.S.C.A. § 371 and § 2312, Interstate Transportation of Stolen Vehicles Act.)


6
The case has been heard and considered upon the briefs and oral arguments of counsel and the record herein;


7
AND IT APPEARING the only question here relates to the authority of the trial judge to order consecutive sentences be served;


8
AND IT APPEARING the issue herein is controlled by the rule in Pinkerton v. United States, 328 U.S. 640, 643, 66 S.Ct. 1180, 90 L.Ed. 1489, in which it is stated: "It has been long and consistently recognized by the Court that the commission of the substantive offense and a conspiracy to commit it are separate and distinct offenses";


9
AND IT APPEARING that there is no reversible error in the sentence imposed by the district judge;


10
The judgment of conviction and sentence is affirmed and it is so ordered.